NOURSE, P. J.
Plaintiff sued for breach of contract to repair certain premises damaged by fire. He alleged and proved he was prevented from completing the contract by the unlawful act of defendants. The action resulted in a judgment for plaintiff in the amount fixed by contract.
The facts are simple. The home of defendants was damaged by a fire and by an arrangement with the insurance carrier plaintiff was engaged to repair the damage and his bid for that purpose was accepted by the defendants. During the progress of this work the defendants frequently interfered with the workmen on the job and demanded work other than that covered by the contract. Finally, the defendants ordered the workmen off the premises and prohibited them from completing the work.
Evidence was taken as to some of the paint job which defendants claimed was improperly done and which plaintiff explained as having been caused by chemicals used in fighting the fire, causing the paint to react abnormally. Whatever the cause of these defects may have been, the evidence is that the plaintiff volunteered to remedy them and in fact scraped off some of the paint, rewashed the walls and repainted one room. It is a proper inference to be drawn from all the evidence that the difficulties between the parties were caused by unreasonable demands made by the defendants and by their refusal to permit the plaintiff to complete the job in accordance with his contract.
There is nothing to the ease but a conflict in the evidence on these details. The findings of the trial court are fully supported by substantial evidence and this requires an affirmance of the judgment.
Judgment affirmed.
Goodell, J., and Dooling, J., concurred.